FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period ending29 April 2016 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibilities or Connected Persons In accordance with DTR 3.1.4 R(1)(a) and (c) I give details of the following changes in the interests in the Ordinary Shares of GlaxoSmithKline plc (the "Company"): Director Transaction Sir Andrew Witty The sale of 1,025 Ordinary Shares and the repurchase of 1,017 Ordinary Shares, and transfer into an ISA, at a price of 1488.75p and 1488.34p per share respectively, on 28 April 2016. Director's Connected Persons Transactions Lady Caroline Witty The sale of 1,026 Ordinary Shares and the repurchase of 1,018 Ordinary Shares, and transfer into an ISA, at a price of 1487.65p and 1487.90p per share respectively, on 28 April 2016. Sir Andrew Witty's Connected Person The sale of 1,026 Ordinary Shares and the repurchase of 1,018 Ordinary Shares, and transfer into an ISA, at a price of 1487.75p and 1486.90p per share respectively, on 28 April 2016. Sir Andrew Witty's Connected Person The sale of 1,028 Ordinary Shares and the repurchase of 1,019 Ordinary Shares, and transfer into an ISA, at a price of 1484.60p and 1485.40p per share respectively, on 28 April 2016. The Company and the above mentioned persons were advised of these transactions on 29 April 2016. V A Whyte Company Secretary 29 April 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:April 29, 2016 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
